Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 January 9, 2014 VIA EDGAR Amanda Ravitz Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Terra Tech Corp. (the “Company”) Amendment No. 3 to Registration Statement on Form S-1 Filed January 8, 2014 File No. 333-191954 Dear Ms. Ravtiz: We respectfully hereby submit the information in this letter, on behalf of our client, Terra Tech Corp., in response to a telephone conversation with the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated January 9, 2014. Reference is made to page F-32 of Amendment No. 3 to Form S-1 (File No. 333-191954) of the Company, filed with the Commission on January 8, 2014. The Company confirms that each of the maturity dates of the two senior secured promissory notes referencing maturity dates of November 22, 2013, and the secured promissory note referencing a maturity date of December 19, 2013, were extended 6 months at the same interest rates. Please contact the undersigned with any questions or comments. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
